Exhibit 10.2

 

TREVENA, INC.
FORM OF STOCK OPTION GRANT NOTICE
(INDUCEMENT PLAN)

 

Trevena, Inc. (the “Company”), pursuant to its Inducement Plan (the “Plan”),
hereby grants to Optionholder an option to purchase the number of shares of the
Company’s Common Stock set forth below.  This option is subject to all of the
terms and conditions as set forth in this notice, in the Option Agreement, the
Plan and the Notice of Exercise, all of which are attached hereto and
incorporated herein in their entirety.  Capitalized terms not explicitly defined
herein but defined in the Plan or the Option Agreement will have the same
definitions as in the Plan or the Option Agreement. If there is any conflict
between the terms in this notice and the Plan, the terms of the Plan will
control.

 

Optionholder:

 

                            

 

Date of Grant:

 

                            

 

Vesting Commencement Date:

 

                            

 

Number of Shares Subject to Option:

 

                            

 

Exercise Price (Per Share):

 

$                             

 

Total Exercise Price:

 

$                             

 

Expiration Date:

 

Ten (10) years measured from Date of Grant.

 

 

Type of Grant:

 

Nonstatutory Stock Option

 

 

 

Exercise Schedule:

 

x Same as Vesting Schedule                                  o Early Exercise
Permitted

 

 

 

Vesting Schedule:

 

[On an annual basis (i.e., every twelve months) measured from the Vesting
Commencement Date, the option shall become vested with respect to one-fourth
(1/4) of the total number of shares subject to the option, until such time as
the option is vested with respect to all the shares subject to the option,
subject to the Optionholder’s Continuous Service (as defined in the Plan) as of
each such vesting date.]

 

 

 

Payment:

 

By one or a combination of the following items (described in the Option
Agreement):

 

 

 

 

 

 

x

By cash, check, bank draft or money order payable to the Company

 

 

o

Pursuant to a Regulation T Program if the shares are publicly traded

 

 

o

By delivery of already-owned shares if the shares are publicly traded

 

 

x

If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

 

Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan.  Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein.  By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

--------------------------------------------------------------------------------


 

TREVENA, INC.

OPTIONHOLDER:

 

 

By:

 

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

ATTACHMENTS:  Option Agreement, Notice of Exercise and Inducement Plan

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

TREVENA, INC.
INDUCEMENT PLAN

 

OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Trevena, Inc. (the “Company”) has granted you an option under its
Inducement Plan (the “Plan”) to purchase the number of shares of the Company’s
Common Stock indicated in your Grant Notice at the exercise price indicated in
your Grant Notice.  The option is granted to you effective as of the date of
grant set forth in the Grant Notice (the “Date of Grant”).  The option is
granted in compliance with NASDAQ Listing Rule 5635(c)(4) as a material
inducement to you entering into employment with the Company.  If there is any
conflict between the terms in this Option Agreement and the Plan, the terms of
the Plan will control. Capitalized terms not explicitly defined in this Option
Agreement or in the Grant Notice but defined in the Plan will have the same
definitions as in the Plan.

 

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.                                      VESTING.  Subject to the provisions
contained herein, your option will vest as provided in your Grant Notice. 
Vesting will cease upon the termination of your Continuous Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Common Stock subject to your option and your exercise
price per share in your Grant Notice will be adjusted for Capitalization
Adjustments.

 

3.                                      EXERCISE RESTRICTION FOR NON-EXEMPT
EMPLOYEES.  If you are an Employee eligible for overtime compensation under the
Fair Labor Standards Act of 1938, as amended (that is, a “Non-Exempt Employee”),
and except as otherwise provided in the Plan, you may not exercise your option
until you have completed at least six (6) months of Continuous Service measured
from the Date of Grant, even if you have already been an employee for more than
six (6) months. Consistent with the provisions of the Worker Economic
Opportunity Act, you may exercise your option as to any vested portion prior to
such six (6) month anniversary in the case of (i) your death or disability,
(ii) a Corporate Transaction in which your option is not assumed, continued or
substituted, (iii) a Change in Control or (iv) your termination of Continuous
Service on your “retirement” (as defined in the Company’s benefit plans).

 

4.                                      EXERCISE PRIOR TO VESTING (“EARLY
EXERCISE”). You may not exercise your option prior to vesting.

 

--------------------------------------------------------------------------------


 

5.                                      METHOD OF PAYMENT.  You must pay the
full amount of the exercise price for the shares you wish to exercise.  You may
pay the exercise price in cash or by check, bank draft or money order payable to
the Company or in any other manner permitted by your Grant Notice, which may
include one or more of the following:

 

(a)                                 Provided that at the time of exercise the
Common Stock is publicly traded, pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of Common Stock, results in either the receipt of cash (or check) by
the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.  This manner of payment
is also known as a “broker-assisted exercise”, “same day sale”, or “sell to
cover”.

 

(b)                                 Provided that at the time of exercise the
Common Stock is publicly traded, by delivery to the Company (either by actual
delivery or attestation) of already-owned shares of Common Stock that are owned
free and clear of any liens, claims, encumbrances or security interests, and
that are valued at Fair Market Value on the date of exercise.  “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your option, will include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.  You
may not exercise your option by delivery to the Company of Common Stock if doing
so would violate the provisions of any law, regulation or agreement restricting
the redemption of the Company’s stock.

 

(c)                                  Subject to the consent of the Company at
the time of exercise, by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Common Stock issued upon exercise of
your option by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price.  You must pay any remaining
balance of the aggregate exercise price not satisfied by the “net exercise” in
cash or other permitted form of payment.  Shares of Common Stock will no longer
be outstanding under your option and will not be exercisable thereafter if those
shares (i) are used to pay the exercise price pursuant to the “net exercise,”
(ii) are delivered to you as a result of such exercise, and (iii) are withheld
to satisfy your tax withholding obligations.

 

6.                                      WHOLE SHARES.  You may exercise your
option only for whole shares of Common Stock.

 

7.                                      SECURITIES LAW COMPLIANCE.  In no event
may you exercise your option unless the shares of Common Stock issuable upon
exercise are then registered under the Securities Act or, if not registered, the
Company has determined that your exercise and the issuance of the shares would
be exempt from the registration requirements of the Securities Act.  The
exercise of your option also must comply with all other applicable laws and
regulations governing your option, and you may not exercise your option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations (including any restrictions on exercise required for
compliance with Treas. Reg. 1.401(k)-1(d)(3), if applicable).

 

8.                                      TERM.  You may not exercise your option
before the Date of Grant or after the expiration of the option’s term.  The term
of your option expires, subject to the provisions of Section 5(h) of the Plan,
upon the earliest of the following:

 

--------------------------------------------------------------------------------


 

(a)                                 immediately upon the termination of your
Continuous Service for Cause;

 

(b)                                 three (3) months after the termination of
your Continuous Service for any reason other than Cause, your Disability or your
death (except as otherwise provided in Section 8(d) below); provided, however,
that if during any part of such three (3) month period your option is not
exercisable solely because of the condition set forth in the section above
relating to “Securities Law Compliance,” your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;
provided further, if during any part of such three (3) month period, the sale of
any Common Stock received upon exercise of your option would violate the
Company’s insider trading policy, then your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service
during which the sale of the Common Stock received upon exercise of your option
would not be in violation of the Company’s insider trading policy. 
Notwithstanding the foregoing, if (i) you are a Non-Exempt Employee, (ii) your
Continuous Service terminates within six (6) months after the Date of Grant, and
(iii) you have vested in a portion of your option at the time of your
termination of Continuous Service, your option will not expire until the earlier
of (x) the later of (A) the date that is seven (7) months after the Date of
Grant, and (B) the date that is three (3) months after the termination of your
Continuous Service, and (y) the Expiration Date;

 

(c)                                  twelve (12) months after the termination of
your Continuous Service due to your Disability (except as otherwise provided in
Section 8(d)) below;

 

(d)                                 eighteen (18) months after your death if you
die either during your Continuous Service or within three (3) months after your
Continuous Service terminates for any reason other than Cause;

 

(e)                                  the Expiration Date indicated in your Grant
Notice; or

 

(f)                                   the day before the tenth (10th)
anniversary of the Date of Grant.

 

9.                                      EXERCISE.

 

(a)                                 You may exercise the vested portion of your
option (and the unvested portion of your option if your Grant Notice so permits)
during its term by (i) delivering a Notice of Exercise (in a form designated by
the Company) or completing such other documents and/or procedures designated by
the Company for exercise and (ii) paying the exercise price and any applicable
withholding taxes to the Company’s Secretary, stock plan administrator, or such
other person as the Company may designate, together with such additional
documents as the Company may then require.

 

(b)                                 By exercising your option you agree that, as
a condition to any exercise of your option, the Company may require you to enter
into an arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option, (ii) the lapse of any substantial risk of forfeiture to

 

--------------------------------------------------------------------------------


 

which the shares of Common Stock are subject at the time of exercise, or
(iii) the disposition of shares of Common Stock acquired upon such exercise.

 

10.                               TRANSFERABILITY.  Except as otherwise provided
in this Section 10, your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.

 

(a)                                 Certain Trusts.  Upon receiving written
permission from the Board or its duly authorized designee, you may transfer your
option to a trust if you are considered to be the sole beneficial owner
(determined under Section 671 of the Code and applicable state law) while the
option is held in the trust.  You and the trustee must enter into transfer and
other agreements required by the Company.

 

(b)                                 Domestic Relations Orders.  Upon receiving
written permission from the Board or its duly authorized designee, and provided
that you and the designated transferee enter into transfer and other agreements
required by the Company, you may transfer your option pursuant to the terms of a
domestic relations order, official marital settlement agreement or other divorce
or separation instrument as permitted by Treasury Regulation 1.421-1(b)(2) that
contains the information required by the Company to effectuate the transfer. 
You are encouraged to discuss the proposed terms of any division of this option
with the Company prior to finalizing the domestic relations order or marital
settlement agreement to help ensure the required information is contained within
the domestic relations order or marital settlement agreement.

 

(c)                                  Beneficiary Designation.  Upon receiving
written permission from the Board or its duly authorized designee, you may, by
delivering written notice to the Company, in a form approved by the Company and
any broker designated by the Company to handle option exercises, designate a
third party who, on your death, will thereafter be entitled to exercise this
option and receive the Common Stock or other consideration resulting from such
exercise.  In the absence of such a designation, your executor or administrator
of your estate will be entitled to exercise this option and receive, on behalf
of your estate, the Common Stock or other consideration resulting from such
exercise.

 

11.                               OPTION NOT A SERVICE CONTRACT.  Your option is
not an employment or service contract, and nothing in your option will be deemed
to create in any way whatsoever any obligation on your part to continue in the
employ of the Company or an Affiliate, or of the Company or an Affiliate to
continue your employment.  In addition, nothing in your option will obligate the
Company or an Affiliate, their respective stockholders, boards of directors,
officers or employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.

 

12.                               WITHHOLDING OBLIGATIONS.

 

(a)                                 At the time you exercise your option, in
whole or in part, and at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for (including by means of a
“same day sale” pursuant to a program developed under Regulation T as
promulgated

 

--------------------------------------------------------------------------------


 

by the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your option.

 

(b)                                 Upon your request and subject to approval by
the Company, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting
purposes).  If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option.  Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise.  Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

 

(c)                                  You may not exercise your option unless the
tax withholding obligations of the Company and/or any Affiliate are satisfied. 
Accordingly, you may not be able to exercise your option when desired even
though your option is vested, and the Company will have no obligation to issue a
certificate for such shares of Common Stock or release such shares of Common
Stock from any escrow provided for herein, if applicable, unless such
obligations are satisfied.

 

13.                               TAX CONSEQUENCES. You hereby agree that the
Company does not have a duty to design or administer the Plan or its other
compensation programs in a manner that minimizes your tax liabilities. You will
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates related to tax liabilities arising from your option or
your other compensation. In particular, you acknowledge that this option is
exempt from Section 409A of the Code only if the exercise price per share
specified in the Grant Notice is at least equal to the “fair market value” per
share of the Common Stock on the Date of Grant and there is no other
impermissible deferral of compensation associated with the option.

 

14.                               NOTICES.  Any notices provided for in your
option or the Plan will be given in writing (including electronically) and will
be deemed effectively given upon receipt or, in the case of notices delivered by
mail by the Company to you, five (5) days after deposit in the United States
mail, postage prepaid, addressed to you at the last address you provided to the
Company.  The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this option by electronic
means or to request your consent to participate in the Plan by electronic
means.  By accepting this option, you consent to receive such documents by
electronic delivery and to participate in the Plan through an on-line or

 

--------------------------------------------------------------------------------


 

electronic system established and maintained by the Company or another third
party designated by the Company.

 

15.                               GOVERNING PLAN DOCUMENT.  Your option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your option, and is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan.  If there is any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan will
control.  In addition, your option (and any compensation paid or shares issued
under your option) is subject to recoupment in accordance with The Dodd—Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.

 

16.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt of and the right to receive a document providing the information
required by Rule 428(b)(1) promulgated under the Securities Act, which includes
the Plan prospectus.  In addition, you acknowledge receipt of the Company’s
policy permitting certain individuals to sell shares only during certain
“window” periods and the Company’s insider trading policy, in effect from time
to time.

 

17.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of this option will not be included as compensation, earnings, salaries,
or other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

18.                               VOTING RIGHTS.  You will not have voting or
any other rights as a stockholder of the Company with respect to the shares to
be issued pursuant to this option until such shares are issued to you.   Upon
such issuance, you will obtain full voting and other rights as a stockholder of
the Company.  Nothing contained in this option, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

19.                               SEVERABILITY.  If all or any part of this
Option Agreement or the Plan is declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity will not invalidate
any portion of this Option Agreement or the Plan not declared to be unlawful or
invalid.  Any Section of this Option Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

--------------------------------------------------------------------------------


 

20.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under your option will be transferable to any one or more persons or entities,
and all covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your option.

 

(c)                                  You acknowledge and agree that you have
reviewed your option in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your option, and fully
understand all provisions of your option.

 

(d)                                 This Option Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Option Agreement will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

*                                        
*                                         *

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

--------------------------------------------------------------------------------


 

TREVENA INC. NOTICE OF EXERCISE

 

1018 WEST 8TH AVENUE

SUITE A

KING OF PRUSSIA, PA 19406

 

Date of Exercise:                

 

This constitutes notice to Trevena, Inc. (the “Company”) under my stock option
described below (the “Option”) granted pursuant to the Company’s Inducement Plan
(as it may be amended from time to time) as evidenced by the Stock Option Grant
Notice and Option Agreement thereunder, that I elect to purchase the below
number of shares of Common Stock of the Company (the “Shares”) for the price set
forth below.

 

Type of option:

 

Nonstatutory

 

 

 

Option Grant Date:

 

                      

 

 

 

Number of Shares as to which the Option is exercised:

 

                      

 

 

 

Certificates to be issued in name of:

 

 

 

 

 

Exercise price (per share):

 

$              

 

 

 

Total exercise price:

 

$              

 

 

 

Cash payment delivered herewith:

 

$              

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Company’s Inducement Plan (as it may be
amended from time to time) and (ii) to provide for the payment by me to the
Company (in the manner designated by the Company) of the Company’s withholding
obligation, if any, relating to the exercise of the Option.

 

 

Very truly yours,

 

 

 

 

 

Signature

 

 

Office Use Only

 

 

Fair Value Price :

                      

Name

 

 

 

Fair Value Date :

                      

 

 

--------------------------------------------------------------------------------